Action by Charley Toppino against Clifford T. Hull, wherein defendant filed a cross-bill. To review an order of the chancellor striking certain parts of defendant's answers and the cross-bill, defendant brings certiorari.
Petition denied.
This cause having heretofore been submitted to the Court upon petition for certiorari upon the transcript of record and briefs, and the record having been inspected, it is ordered that said petition be and the same is hereby denied.
ADAMS, C.J., and TERRELL, CHAPMAN, THOMAS, SEBRING, and HOBSON, JJ., concur.